PER CURIAM.
By appeal we have review of a final judgment of conviction, entered in the circuit court.
From an examination of the record, we are unable to determine whether the trial court, by its order during the pendency of *896the proceedings, passed upon the validity of Chapter 71-1000 of the Laws of Florida, 1970, although the section’s constitutionality was challenged.
For the purpose of determining whether this court or the Supreme Court of Florida has jurisdiction of this matter, we temporarily relinquish control of this cause to the trial court for the sole purpose of enabling the trial court to enter an appropriate order specifically stating the grounds for denying bail pending appeal. Upon entry of such order, a certified copy thereof, together with the instant record, shall be returned to this Court for appropriate disposition. See: State v. Bruno, Fla.1958, 104 So.2d 588; Merrill v. City of Miami, Fla.1967, 203 So.2d 611; Greene v. State, Fla.1970, 233 So.2d 387.
It is so ordered.